DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 06/17/2019.  This IDS has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 11, and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being  anticipated by Hofman et al. (USPN 7,399,971; “Hofman”).

Regarding claim 1, Hofman discloses in at least figure 1 a measurement apparatus (10) (col. 2, lines 48-53), comprising a beta gauge (30) for generating a first sensor response signal (col. 2, lines 54-61) from a composite sheet (12) comprising a sheet material including a coating thereon containing a high-z material (col. 3, lines 58-63) or the sheet material having particles comprising the high-z material embedded in the sheet material (col. 7, lines 29-40), a second sensor (40) comprising an x-ray sensor or an infrared (IR) sensor for providing a second sensor response signal (col. 2, lines 61-66) from the composite sheet (12), and a computing device (50) coupled to receive the first sensor response signal and the second sensor response signal including a processor having an associated memory for implementing an algorithm (col. 2, line 66 through col. 3, line 20) that uses the first sensor response signal and the second sensor response signal to simultaneously compute two or more weight measures comprising (i) a weight per unit area of the high-z material, (ii) a weight per unit area of the sheet material, and (iii) a total weight per unit area of the composite sheet (col. 4, lines 18-20 and col. 4, line 64 through col. 5, line 7).
  
Regarding claim 2, Hofman does not explicitly disclose an x-ray source and an x-ray detector for providing the first sensor response signal as an x-ray transmission signal.  


Regarding claim 4, Hofman discloses the beta gauge (30) and the second sensor (40) are within a same scanner head configured for scanning over the composite sheet (12) (col. 2, lines 54-66).
  
Regarding claim 5, Hofman discloses the beta gauge (30) comprises a Kr- 85, Sr-90, or a Pm-147 source col. 2, lines 54-66).
  
Regarding claim 6, Hofman discloses wherein the weight measures include the (i) weight per unit area of the high-z material (col. 4, lines 18-20), the (ii) weight per unit area of the sheet material (col. 7, lines 29-40), and the (iii) total weight per unit area of the composite sheet (12) (col. 4, line 64 through col. 5, line 7).  

Regarding claim 7, Hofman discloses in at least figures 1 a method, comprising determining a first sensor response signal (col. 2, lines 54-61) using a beta gauge (30) from a composite sheet (12) comprising a sheet material including a coating thereon comprising a high-z material (col. 3, lines 58-63) or the sheet material has particles comprising the high-z material embedded in the sheet material (col. 7, lines 29-40), determining a second sensor response signal from the composite sheet (12) using a second sensor (col. 2, lines 61-66) comprising an x-ray sensor (40) or an infrared (IR) sensor, and simultaneously computing from the first sensor response signal and the 
 
Regarding claim 8, Hofman discloses the simultaneously computing comprises utilizing a calibration obtained by multidimensional least-squares fitting (col. 5, lines 8-25).
  
Regarding claim 11, Hofman discloses the sheet material comprises a polymer col. 3, lines 58-63).  

Regarding claim 16, Hofman discloses the weight measures include the (i) weight per unit area of the high-z material (col. 4, lines 18-20), the (ii) weight per unit area of the sheet material (col. 7, lines 29-40), and the (iii) total weight per unit area of the composite sheet (12) (col. 4, lines 18-20 and col. 4, line 64 through col. 5, line 7).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman in view of Caldwell et al. (US 6,312,523; “Caldwell”).

	
Regarding claim 3, Hofman discloses all the limitations of claim 1 on which this claim depends.
Hofman discloses the second sensor is an x-ray sensor which is sensitive to heavy atoms thus giving a response dependent on heavy atom content.
In the same field of endeavor, Caldwell teaches a method of measuring a composite sheet where either an x-ray or an infrared sensor is used to determine presence of particles in the composite sheet (col. 33, lines 3-51) thus establishing an IR sensor as an accepted functional equivalent in the art.
Therefore, substituting an IR sensor for an x-ray sensor, which is a known substitute in the art, to achieve the predictable result of obtaining a signal indicative of an amount of particles in the composite sheet is a rationale in support of a conclusion of obviousness as outlined in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  See MPEP § 2143(B). 

Regarding claim 17, Hofman discloses in at least figures 1 a measurement apparatus (10), comprising a beta gauge (30) for generating a first sensor response signal (col. 2, lines 54-61) from a composite sheet (12) comprising a sheet material including a coating thereon containing a high-z material (col. 3, lines 58-63) or the sheet 
Hofman discloses the second sensor is an x-ray sensor which is sensitive to heavy atoms thus giving a response dependent on heavy atom content.
In the same field of endeavor, Caldwell teaches a method of measuring a composite sheet where either an x-ray or an infrared sensor is used to determine presence of particles in the composite sheet (col. 33, lines 3-51) thus establishing an IR sensor as an accepted functional equivalent in the art.
Therefore, substituting an IR sensor for an x-ray sensor, which is a known substitute in the art, to achieve the predictable result of obtaining a signal indicative of an amount of particles in the composite sheet is a rationale in support of a conclusion of obviousness as outlined in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  See MPEP § 2143(B). 
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman in view of Hansen (US 2002/0168043).

Regarding claim 9, Hofman discloses all the limitations of claim 8 on which this claim depends.
Hofman does not specifically disclose the multidimensional least-squares fitting comprises partial least-squares regression (PLS).  
In the same field of endeavor, Hansen teaches a method of determining properties of a composite medium using a dual-radiation source setup (¶ [0053]) utilizing a calibration obtained by partial least squares regression (¶¶ [0013], [0062]-[0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hansen’s partial least squares regression model for calibration in Hofman’s method for the purpose of obtaining as small or a prediction error as possible for sheets of variable thicknesses (¶¶ [0073]-[0073].
Furthermore, it has been ruled that use of a known technique to improve similar devices and/or methods in the same way is within the purview of one having ordinary skill in the art and is a rationale in support of a conclusion of obviousness.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  See also MPEP §2143 (C).

Regarding claim 10, Hofman discloses all the limitations of claim 7 on which this claim depends.
Hofman does not explicitly disclose the simultaneously computing comprises utilizing a calibration obtained by principal component analysis (PCA) or a shallow neural network.  
In the same field of endeavor, Hansen teaches a method of determining properties of a composite medium using a dual-radiation source setup (¶ [0053]) wherein the simultaneously computing comprises utilizing a calibration obtained by principal component analysis (PCA) or a shallow neural network (¶¶ [0013], [0062]-[0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hansen’s calibration in Hofman’s method for the purpose of obtaining as small or a prediction error as possible for sheets of variable thicknesses (¶¶ [0073]-[0073].
Furthermore, it has been ruled that use of a known technique to improve similar devices and/or methods in the same way is within the purview of one having ordinary skill in the art and is a rationale in support of a conclusion of obviousness.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  See also MPEP §2143 (C).


Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863